Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, species (i): non-adhesive coating applied to a porous layer in the reply filed on 8/16/2022 is acknowledged.  The traversal is on the ground that one or more of the pending claims may encompass one or more of the non-elected species.   This is not found persuasive because of the following reasons:
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the phrase “the porous layer defining one or more cells” renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the porous layer including a single open cell and such is outside the scope of the claimed invention.  
In view of Applicant’s disclosure, the porous layer is made of a closed cell foam material having a plurality of closed cells.  Since the “the porous layer defining one or more cells” could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   

		


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,037,702 to Pitts et al. (hereinafter “Pitts”).
Pitts discloses an erasably markable article comprising a substrate having two major surfaces coated with a smooth coating of cured lacquer (abstract).  The substrate comprises a biaxially oriented polypropylene multilayer film having a closed cell foam-like core wherein the substrate exhibits electrostatic cling properties (abstract).  The polypropylene multilayer film is sold under Oppalyte ® trademark (column 2, lines 25-35).  The closed cell foam-like core indicates that the core layer of substrate is a porous layer defining one or more cells.  
The erasably markable article is capable of clinging to a solid surface such as a wall by electrostatic forces (column 4, lines 15-25, and column 5, lines 1-5).  The cured lacquer coating does not interfere with the inherent electrostatic property of the substrate (column 4, lines 10-25).  In other words, the coated substrate would be reusably and removably coupled to an exterior surface by electrostatic attraction. 
The cured lacquer coating on one surface of the substrate reads on the claimed writable layer. 
The cured lacquer coating on another surface reads on the claimed non-adhesive layer. 
As to claims 2-4, the cured lacquer coating is a urethane acrylate lacquer coating corresponding to the claimed rubberized sealant.  The cured lacquer coating is provided on both sides of the substrate, thereby sealing at least a subset of cells of the one or more cells.  As the cured lacquer coating is made of the same rubberized sealant disclosed in Applicant’s disclosure, the examiner takes the position that an airtight or watertight property would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 7, the writable layer defines a dry or wet erase surface (column 3, lines 65-68).  
As to claim 8, a cured lacquered film is adhered to the substrate by a pressure sensitive adhesive (column 4, lines 35-50).  
	
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts as applied to claim 1 above, and further in view of US 2002/0068263 to McDuff (hereinafter “McDuff”).
Pitts does not explicitly disclose the substrate comprising a vinyl foam having a closed cell structure. 
McDuff, however, discloses an electrostatic pad comprising a foam core having two major surfaces, a polypropylene based electrostatic film adhered to one major surface of the foam core, another major surface of the foam core is capable of receiving thereon information to be displayed (figure 1).   The foam core is an EVA foam having a closed cell structure while being capable of retaining electrostatic charges between the foam core and the electrostatic layer after being activated.  The polypropylene film is sold under Oppalyte ® trademark (paragraph 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam core/polypropylene film disclosed in McDuff for the polypropylene film disclosed in Pitts motivated by the desire to effectively retain the electrostatic charges for a long period of time, thereby ensuring the erasably markable article on place on the surface practically.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,179,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,179,964 encompass the claims of the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788